Exhibit 10.7.2

THIRD AMENDMENT TO PROGRAM AGREEMENT

among

SAKS INCORPORATED

MCRAE’S, INC.

and

HSBC BANK Nevada, National Association

Dated As of

August 24, 2005



--------------------------------------------------------------------------------

THIRD AMENDMENT TO PROGRAM AGREEMENT

This Third Amendment to Program Agreement is made and entered into as of the
24th day of August, 2005 by an among by and among Saks Incorporated (the
“Company”), McRae’s Inc., an indirect wholly owned subsidiary of the Company
(“McRae’s” and, together with the Company, the “Saks Companies”), and HSBC Bank
Nevada, National Association (“HSBC”) with respect to that certain Program
Agreement dated as of April 15, 2003, as amended (the “Agreement”), by and
between HSBC and the Saks Companies.

WHEREAS, HSBC has acquired the credit portfolio of the Neiman Marcus Group,
which the Saks Companies consider a direct competitor;

WHEREAS, the Company wants to maintain its arrangement with HSBC without loosing
any business secrets to a competitor through HSBC;

WHEREAS, through the Agreement and a servicing arrangement the parties discuss
and review many of the business plans of the Saks Companies and share other
confidential information related to the Saks Companies;

WHEREAS, pursuant to this Third Amendment, the Saks Companies and HSBC desire to
amend the confidentiality section of the Agreement related to the governance of
how such confidential information is handled; and

NOW, THEREFORE, in consideration of the ‘mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree to amend the Agreement as
follows:

Added to the end of the existing Section 12.01 will be the following:

(e) HSBC will implement those practices, procedures, and business precautions
necessary to prevent their employees and the employees of their subsidiaries and
affiliates assigned to work on the Saks Companies accounts (such employees
referred to hereinafter as the “Saks Team” and are as designated on Exhibit
12.01 (e) attached hereto) from sharing Confidential Information (as defined
below) with the Neiman Marcus Group or any of their employees or employees of
their subsidiaries or affiliates working on the Neiman Marcus Group accounts
(the “Neiman Team”).

For purposes of this section (e), Confidential Information is defined as the
following data and information specific to the Saks Companies: marketing
calendars, marketing campaigns, Account data, Cardholder Information, Cardholder
trends, Cardholder risk profiles, portfolio characteristics, portfolio results,
sales information and servicing metrics.

HSBC agrees the implemented precautions will include requiring a signed
agreement from each member of the Saks Team confirming the signor will not share



--------------------------------------------------------------------------------

Confidential Information with the Neiman Marcus Group or the Neiman Team and
that they themselves will not work on the Neiman Team in any capacity, including
but not limited to overflow support. Such agreement will prohibit such members
of the Saks Team from working on the Neiman Team for at least one (1) year after
the date they ceased being a member of the Saks Team. Execution of such
agreement by each Saks Team member will be a condition of continued
participation on the Saks Team.

As members of the Saks Team change, HSBC will provide an updated Saks Team list
to the Saks Companies. Any such updated list will include the name, title and
position of each such Saks Team member and their duties related to the Saks
Companies Accounts. The list will also include contact information for each
listed person

IN WITNESS WHEREOF, the Parties have caused their respective duly authorized
representatives to execute this Agreement as of the date first written above.

 

SAKS INCORPORATED By:  

/S/ CHARLES J. HANSEN

Name:   Charles Hansen Title:   Senior Vice President MCRAE’S INC. By:  

/S/ CHARLES J. HANSEN

Name:   Charles Hansen Title:   Senior Vice President HSBC BANK NEVADA, N.A. By:
 

/S/ JOSEPH W. HOFF

Name:   Joseph W. Hoff Title:   Executive Vice President